UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Airlines (1.1%) Japan Airlines Co., Ltd. (Japan) 27,500 $870,969 Auto components (1.2%) Magna International, Inc. (Canada) 9,200 397,028 Valeo SA (France) 9,184 611,657 Automobiles (3.7%) Fiat Chrysler Automobiles NV (Italy) (NON) 68,990 754,385 Nissan Motor Co., Ltd. (Japan) 163,600 1,577,514 Yamaha Motor Co., Ltd. (Japan) 30,500 734,488 Banks (16.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 83,844 2,038,287 Bank of Ireland (Ireland) (NON) 2,349,066 588,906 Danske Bank A/S (Denmark) 24,538 835,691 DNB ASA (Norway) 37,428 593,272 ING Groep NV GDR (Netherlands) 208,198 3,147,234 Lloyds Banking Group PLC (United Kingdom) 427,479 355,202 Mizuho Financial Group, Inc. (Japan) 393,600 721,229 Natixis SA (France) 105,975 653,001 Permanent TSB Group Holdings PLC (Ireland) (NON) 94,667 243,792 Skandinaviska Enskilda Banken AB (Sweden) (S) 62,928 700,164 Societe Generale SA (France) 33,411 1,694,817 Sumitomo Mitsui Financial Group, Inc. (Japan) 36,700 1,333,437 Swedbank AB Class A (Sweden) (S) 29,923 693,255 Building products (0.9%) Compagnie De Saint-Gobain (France) 14,596 749,511 Capital markets (1.3%) Credit Suisse Group AG (Switzerland) 32,609 485,074 UBS Group AG (Switzerland) 38,489 615,962 Chemicals (2.7%) Akzo Nobel NV (Netherlands) 12,827 1,063,645 LANXESS AG (Germany) 11,590 777,585 Yara International ASA (Norway) 11,105 427,583 Communications equipment (1.0%) Nokia OYJ (Finland) 157,838 847,633 Construction and engineering (2.0%) Vinci SA (France) 20,377 1,615,147 Construction materials (1.6%) CRH PLC (Ireland) 20,953 739,202 LafargeHolcim, Ltd. (Switzerland) 9,888 584,405 Diversified financial services (3.4%) Challenger, Ltd. (Australia) 143,576 1,376,635 Eurazeo SA (France) 9,813 646,221 ORIX Corp. (Japan) 51,200 757,675 Diversified telecommunication services (4.8%) BCE, Inc. (Canada) 15,500 686,273 Com Hem Holding AB (Sweden) (S) 47,901 549,004 Nippon Telegraph & Telephone Corp. (Japan) 30,300 1,293,323 Spark New Zealand, Ltd. (New Zealand) 364,291 893,788 Telecom Italia SpA RSP (Italy) 764,781 558,054 Electric utilities (1.1%) SSE PLC (United Kingdom) 51,301 948,700 Electronic equipment, instruments, and components (0.9%) Murata Manufacturing Co., Ltd. (Japan) 5,300 753,844 Equity real estate investment trusts (REITs) (1.1%) Hibernia REIT PLC (Ireland) 650,819 864,396 Viva Energy REIT (Australia) 46,823 85,139 Food and staples retail (1.7%) Koninklijke Ahold Delhaize NV (Netherlands) 36,348 777,847 Seven & i Holdings Co., Ltd. (Japan) 15,500 607,303 Food products (2.0%) Kerry Group PLC Class A (Ireland) 13,780 1,083,427 Orkla ASA (Norway) 69,091 618,795 Health-care equipment and supplies (0.8%) Hoya Corp. (Japan) 14,200 683,151 Hotels, restaurants, and leisure (0.6%) Dalata Hotel Group PLC (Ireland) (NON) 100,438 478,948 Household durables (0.7%) Panasonic Corp. (Japan) 51,000 576,287 Household products (0.7%) Henkel AG & Co. KGaA (Preference) (Germany) 4,345 556,693 Industrial conglomerates (2.5%) Siemens AG (Germany) 15,383 2,107,119 Insurance (10.0%) Admiral Group PLC (United Kingdom) 13,976 348,285 AIA Group, Ltd. (Hong Kong) 178,800 1,127,350 Allianz SE (Germany) 4,257 788,608 AXA SA (France) 54,185 1,402,049 Chubb, Ltd. 8,565 1,166,981 Insurance Australia Group, Ltd. (Australia) 190,525 880,644 Prudential PLC (United Kingdom) 77,655 1,640,377 SCOR SE (France) 25,552 965,782 Machinery (0.9%) NSK, Ltd. (Japan) 53,400 763,611 Media (1.8%) WPP PLC (United Kingdom) 66,594 1,461,793 Metals and mining (2.1%) Glencore PLC (United Kingdom) (NON) 167,931 658,870 Rio Tinto PLC (United Kingdom) 27,884 1,121,267 Multi-utilities (1.7%) RWE AG (Germany) (NON) 32,695 541,846 Veolia Environnement SA (France) 47,977 898,753 Oil, gas, and consumable fuels (7.1%) EnCana Corp. (Canada) 72,100 844,695 Royal Dutch Shell PLC Class A (Amsterdam Exchange) (United Kingdom) 60,369 1,585,246 Royal Dutch Shell PLC Class B (United Kingdom) 34,217 936,506 Suncor Energy, Inc. (Canada) 50,831 1,560,649 Total SA (France) 19,582 990,503 Personal products (0.5%) Shiseido Co., Ltd. (Japan) 16,600 436,881 Pharmaceuticals (7.4%) AstraZeneca PLC (United Kingdom) 21,921 1,349,210 Bayer AG (Germany) 8,820 1,016,661 Novartis AG (Switzerland) 20,964 1,556,106 Sanofi (France) 24,646 2,224,858 Real estate management and development (0.8%) Mitsui Fudosan Co., Ltd. (Japan) 33,000 703,692 Software (0.9%) Nintendo Co., Ltd. (Japan) 3,100 719,379 Technology hardware, storage, and peripherals (1.5%) Lenovo Group, Ltd. (China) 782,000 515,195 Samsung Electronics Co., Ltd. (South Korea) 385 709,201 Tobacco (3.6%) Imperial Brands PLC (United Kingdom) 25,174 1,219,672 Philip Morris International, Inc. 15,500 1,749,950 Trading companies and distributors (3.4%) ITOCHU Corp. (Japan) 50,500 716,698 Mitsubishi Corp. (Japan) 62,000 1,339,630 Wolseley PLC (United Kingdom) 12,226 768,962 Transportation infrastructure (1.2%) Aena SA (Spain) 3,348 529,675 Sumitomo Warehouse Co., Ltd. (The) (Japan) 91,000 500,243 Wireless telecommunication services (2.4%) KDDI Corp. (Japan) 17,800 467,184 Vodafone Group PLC (United Kingdom) 591,334 1,541,777 Total common stocks (cost $74,384,171) SHORT-TERM INVESTMENTS (4.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) 1,372,943 $1,372,943 Putnam Short Term Investment Fund 0.87% (AFF) 1,793,500 1,793,500 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.62% (P) 220,000 220,000 Total short-term investments (cost $3,386,443) TOTAL INVESTMENTS Total investments (cost $77,770,614) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $24,820,381) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $2,100,275 $1,988,513 $111,762 British Pound Buy 6/21/17 655,235 645,343 9,892 Canadian Dollar Sell 4/19/17 571,478 575,235 3,757 Euro Sell 6/21/17 319,400 319,332 (68) Hong Kong Dollar Buy 5/17/17 481,348 482,070 (722) New Zealand Dollar Sell 4/19/17 170,277 167,976 (2,301) Barclays Bank PLC Canadian Dollar Sell 4/19/17 337,788 334,433 (3,355) Hong Kong Dollar Buy 5/17/17 1,155,759 1,157,585 (1,826) Citibank, N.A. Australian Dollar Buy 4/19/17 251,593 238,709 12,884 British Pound Buy 6/21/17 990,636 974,504 16,132 Canadian Dollar Sell 4/19/17 727,398 713,705 (13,693) Danish Krone Sell 6/21/17 68,813 67,987 (826) Euro Sell 6/21/17 224,426 218,479 (5,947) Japanese Yen Buy 5/17/17 1,310,757 1,292,529 18,228 Credit Suisse International Swedish Krona Buy 6/21/17 337,280 334,380 2,900 Goldman Sachs International Chinese Yuan Sell 5/17/17 461,639 461,328 (311) Japanese Yen Buy 5/17/17 2,317,214 2,275,881 41,333 JPMorgan Chase Bank N.A. British Pound Buy 6/21/17 1,457,712 1,434,622 23,090 Canadian Dollar Sell 4/19/17 161,861 160,259 (1,602) Japanese Yen Buy 5/17/17 200,793 197,279 3,514 New Zealand Dollar Sell 4/19/17 677,323 668,544 (8,779) Norwegian Krone Sell 6/21/17 977,359 993,154 15,795 Singapore Dollar Buy 5/17/17 536,555 533,217 3,338 South Korean Won Sell 5/17/17 555,581 543,729 (11,852) Swedish Krona Buy 6/21/17 421,295 417,618 3,677 Swiss Franc Buy 6/21/17 887,936 879,431 8,505 State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 911,815 865,395 46,420 British Pound Sell 6/21/17 1,278,337 1,257,814 (20,523) Canadian Dollar Sell 4/19/17 997,192 987,068 (10,124) Euro Sell 6/21/17 182,775 181,247 (1,528) Israeli Shekel Buy 4/19/17 648,691 610,665 38,026 Japanese Yen Buy 5/17/17 706,970 694,576 12,394 UBS AG Australian Dollar Sell 4/19/17 1,148,132 1,089,835 (58,297) Canadian Dollar Sell 4/19/17 644,211 637,671 (6,540) WestPac Banking Corp. British Pound Sell 6/21/17 141,591 139,347 (2,244) Japanese Yen Sell 5/17/17 282,324 280,921 (1,403) Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $83,185,279. (b) The aggregate identified cost on a tax basis is $77,934,452, resulting in gross unrealized appreciation and depreciation of $13,003,374 and $6,449,897, respectively, or net unrealized appreciation of $6,553,477. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC, Putnam Short Term Investment Fund, Putnam Money Market Liquidity Fund and Putnam Government Money Market Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $— $3,887,209 $2,514,266 $713 $1,372,943 Putnam Short Term Investment Fund** 1,088,166 5,665,471 4,960,137 1,453 1,793,500 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,267,888, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,372,943. Certain of these securities were sold prior to the close of the reporting period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $68,613 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 18.8% United Kingdom 16.8 France 15.0 Germany 7.0 Netherlands 6.0 United States 5.7 Australia 5.3 Ireland 4.8 Canada 4.2 Switzerland 3.9 Sweden 2.3 Norway 2.0 Italy 1.6 Hong Kong 1.4 New Zealand 1.1 Finland 1.0 Denmark 1.0 South Korea 0.9 Spain 0.6 China 0.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $73,665 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,592,100 $— $— Consumer staples 7,050,568 — — Energy 5,917,599 — — Financials 25,799,930 — — Health care 6,829,986 — — Industrials 9,961,565 — — Information technology 3,545,252 — — Materials 5,372,557 — — Real estate 1,653,227 — — Telecommunication services 5,989,403 — — Utilities 2,389,299 — — Total common stocks — — Short-term investments 2,013,500 1,372,943 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $219,706 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 371,647 151,941 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 125,411 — 47,244 2,900 41,333 57,919 96,840 — — 371,647 Total Assets $125,411 $— $47,244 $2,900 $41,333 $57,919 $96,840 $— $— $371,647 Liabilities: Forward currency contracts# 3,091 5,181 20,466 — 311 22,233 32,175 64,837 3,647 151,941 Total Liabilities $3,091 $5,181 $20,466 $— $311 $22,233 $32,175 $64,837 $3,647 $151,941 Total Financial and Derivative Net Assets $122,320 $(5,181) $26,778 $2,900 $41,022 $35,686 $64,665 $(64,837) $(3,647) $219,706 Total collateral received (pledged)##† $110,000 $— $— $— $— $— $64,665 $— $— Net amount $12,320 $(5,181) $26,778 $2,900 $41,022 $35,686 $— $(64,837) $(3,647) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
